DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 29 October 2021. This IDS includes a reference for CN 102805730 A. This document has been provided in Chinese but with an English abstract. Only the English abstract has been substantively considered because this is the only portion of the document that was provided in English.
The IDS also includes a non-patent literature reference for “Examination report dated 2021-07-30, listed in correspondent Taiwan patent application no. 109136998.” This document does not appear to have been provided to the file record. As such, the examiner has not considered this reference and crossed it out on the signed copy of the IDS.

Claim Interpretation
Claim 1 recites “Arabic gum.” This is understood to have the same meaning as “gum Arabic.” The examiner also notes that the phrase “acacia gum” or “gum acacia” is understood to refer to the same material as “Arabic gum” or “gum Arabic.”


Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the step of providing the mixture” in claim 7. In this case, the term “step” is used to refer back to which step of claim 1 is being further limited by claim 7. Claim 7 does not recite a step in the absence of sufficient structure, material or acts to entirely perform the recited function
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Note Regarding State of the Art – Liposomes vs. Emulsions
Prior to setting forth a specific ground of rejection, the examiner notes the following regarding the state of the art as it applies to supramolecular structures.
The skilled artisan would have been aware of supramolecular structures such as liposomes (as required by the instant claims) and emulsions (as taught by the prior art) to deliver pharmaceutical and nutraceutical active ingredients. However, the skilled artisan would have been aware that liposomes and emulsions are significantly different structures. In order to explain what is meant by liposomes and emulsions, the examiner cites Balamurugan et al. (The Pharma Innovation Journal, Vol. 7(7), 2018, pages 779-789). Balamurugan et al. (hereafter referred to as Balamurugan) is drawn to lipid nano particulate drug delivery, as of Balamurugan, page 779, title and abstract. Figure 1 on page 789 of Balamurugan is reproduced below.

    PNG
    media_image1.png
    706
    1343
    media_image1.png
    Greyscale

The above-reproduced figure shows the difference between a liposome and an oil in water nanoemulsion. A liposome is the second to the left of the four diagrams in the figure above, and an oil in water nanoemulsion droplet is the third to the left of the four diagrams above. A liposome comprises a lipid bilayer and an aqueous core. An (oil in water) nanoemulsion droplet, along with a micelle and a solid lipid nanoparticle or nanostructured lipid carrier (SLN/NLC) comprises a hydrophobic or liquid lipid core.
As such, the teachings of Balamuragan indicate that a liposome and an emulsion are very different types of supramolecular structures.
In order to further clarify this position, the examiner has drawn the following figure comparing liposomes with oil in water emulsions and water in oil emulsions. The examiner clarifies that the picture below was drawn by the examiner and was not taken from a reference.

    PNG
    media_image2.png
    521
    1365
    media_image2.png
    Greyscale

As such, liposome, oil in water emulsions, and water in oil emulsions are different structures and are not understood to be obvious variants of each other.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for combining lecithin and gum Arabic using Vitamin C as the active ingredient and water as the solvent, does not reasonably provide enablement for the full scope of combinations of solvent and active ingredient in a manner to form a liposome rather than a different type of supramolecular structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to a preparation method for a liposome. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the following references.
Hu Reference: Hu et al. (International Journal of Biological Macromolecules, Vol. 87, 2016, pages 130-140). Hu et al. (hereafter referred to as Hu) is drawn to eugenol oil in water nanoemulsions comprising gum Arabic and lecithin, as of Hu, page 130, title and abstract. Hu teaches the following preparation method, as of Hu, page 131, left column, section 2.2, reproduced below.

    PNG
    media_image3.png
    376
    658
    media_image3.png
    Greyscale

This method includes steps of combining the lecithin and gum Arabic, along with homogenizing. Hu teaches amounts of various ingredients as of page 131, right column, Table 1, reproduced below.

    PNG
    media_image4.png
    604
    656
    media_image4.png
    Greyscale

The teachings of Hu indicate quite clearly that the method of Hu results in the formation of a nanoemulsion rather than liposomes.
Pua Reference: Pua et al. (Journal of Food Engineering, Vol. 78, 2007, pages 630-636). Pua et al. (hereafter referred to as Pua) is drawn to production of dried jackfruit powder in combination with soy lecithin and gum Arabic, as of Pua, page 630, title and abstract. Pua teaches combining jackfruit extract with soy lecithin and gum Arabic as of page 631, right column, section 2.2, reproduced below.

    PNG
    media_image5.png
    314
    654
    media_image5.png
    Greyscale

These ingredients are combined in the following amounts, as of Pua, page 632, Table 2, reproduced below.

    PNG
    media_image6.png
    535
    1350
    media_image6.png
    Greyscale

Based upon the examiner’s best understanding of the Pua reference, the method of Pua produces an emulsion and the composition produced by the method of Pua appears to be an emulsion. This determination is made in view of at least Pua, page 631, left column, relevant text reproduced below from the second and third paragraph with specific text highlighted by the examiner.

    PNG
    media_image7.png
    456
    651
    media_image7.png
    Greyscale

As such, the examiner’s best understanding of the teachings of Pua is that Pua teaches combining lecithin, gum Arabic, and an active ingredient, in the same manner as required by the instant claims. However, the resultant structure in Pua appears to be an emulsion rather than a liposome.
Flores-Andrade Reference: The examiner also cites Flores-Andrade et al. (Journal of Food Engineering, Vol. 290, 2021, Article 110208, pages 1-8). Flores-Andrade et al. (hereafter referred to as Andrade) was published after the effective filing date of the instant application, but is nevertheless relevant to analysis under the provisions of 35 U.S.C. 112(a). Andrade is drawn to oil in water nanoemulsions stabilized by the natural emulsifiers of Whey protein, gum Arabic, and soy lecithin, as of Andrade, page 1, title and abstract. Andrade teaches the following preparation method as of page 2, right column, section 2.3, relevant text reproduced below.

    PNG
    media_image8.png
    375
    659
    media_image8.png
    Greyscale

Andrade differs from the claimed invention because Andrade appears to have tested gum Arabic and soy lecithin separately rather than together. Nevertheless, the teachings of Andrade appear to indicate that the supramolecular structure formed is a nanoemulsion rather than a liposome
Conclusion of Section (1) of Enablement Rejection: The claimed invention is drawn to a method of forming a liposome by combining soy lecithin and gum Arabic in a solvent and homogenizing this mixture. However, the teachings in the art appear to indicate that when soy lecithin and gum Arabic are combined in a solvent, mixed, and homogenized, the resultant structure is a nanoemulsion rather than a liposome. Given this, there would have been no reasonable expectation that mixing soy lecithin and gum Arabic and homogenizing the mixture would have successfully resulted in the formation of a liposome in the absence of undue experimentation. This is because the art indicates that a supramolecular structure completely different from a liposome; namely, a nanoemulsion is formed over the full scope of the claims.
		

The breadth of the claims (A)
Claim 1 is broad in that claim 1 recites an active ingredient generically. This may be particularly relevant because it may be the case that a hydrophobic active ingredient forms a different supramolecular structure than a hydrophilic active ingredient. Additionally, claim 1 recites a solvent generically, whereas different solvents may result in the formation of different structures. 

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant specification discloses the following on page 19, paragraph 0094, reproduced below.

    PNG
    media_image9.png
    386
    656
    media_image9.png
    Greyscale

Figures 12 and 13, which are cited in the above paragraph, are reproduced below.

    PNG
    media_image10.png
    370
    462
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    381
    508
    media_image11.png
    Greyscale

In the above-reproduced text, applicant appears to have concluded that the resultant structure formed is a liposome rather than an emulsion. 
Nevertheless, applicant’s testing appears to have been conducted only on a method for making a liposome of Vitamin C, and applicant does not appear to have tested active agents other than Vitamin C. Applicant also does not appear to have tested making the composition with solvents other than water. There would have been a reasonable expectation in view of the teachings of Hu, Pua, and Andrade that the use of different active agents or solvents other than Vitamin C and water would have resulted in the formation of an emulsion rather than a liposome.

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art of forming a liposome (rather than an emulsion) in a method of combining lecithin and gum Arabic, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to have formed a liposome (rather than an emulsion) over their full scope, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

	
5. Enabled Subject Matter:
The examiner has suggested subject matter that would be both enabled and not subject to a prior art rejection at the end of the office action.


Cited Prior Art – No Rejection
As relevant prior art, the examiner cites Hu et al. (International Journal of Biological Macromolecules, Vol. 87, 2016, pages 130-140), which was discussed in detail in the rejection under 35 U.S.C. 112(a) above.
Hu et al. (hereafter referred to as Hu) is drawn to eugenol oil nanoemulsions comprising gum Arabic and lecithin, as of Hu, page 130, title and abstract. Hu teaches the following preparation method, as of Hu, page 131, left column, section 2.2, which was reproduced in the rejection under 35 U.S.C. 112(a) above. This method includes steps of combining the lecithin and gum Arabic, along with homogenizing. Hu teaches amounts of various ingredients as of page 131, right column, Table 1, reproduced in the rejection under 35 U.S.C. 112(a) above.
The teachings of Hu indicate quite clearly that the method of Hu results in the formation of a nanoemulsion rather than liposomes. A liposome is a substantially different structure than a nanoemulsion, as a liposome has an aqueous core in an aqueous continuous phase delimited by a lipid bilayer, whereas a nanoemulsion has an oily core in an aqueous continuous phase. These are significantly different structures, as explained in the above section entitled “Note Regarding State of the Art – Liposomes vs. Emulsions.” See the section of the office action above entitled “Note Regarding State of the Art – Liposomes vs. Emulsions.” As such, the structure of Hu of a nanoemulsion is significantly different from the claimed structure.
There would have been no motivation for the skilled artisan to have modified the method of Hu to have achieved a liposome rather than a nanoemulsion. In addition, the skilled artisan would not have had a reasonable expectation of successfully modifying the method of Hu to achieve a nanoemulsion as the skilled artisan would not have known which parameters of Hu would have had to have been varied in order to have made a liposome rather than a nanoemulsion. As such, no prior art rejection over Hu has been written by the examiner.
See the next page for a discussion of allowable subject matter.

Proposed Allowable Subject Matter
The examiner proposes amending the instant claims in the following manner to place the claims in condition for allowance.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A preparation method for a liposome having an ability to stably encapsulate an active ingredient, comprising:
providing a mixture, wherein the mixture comprises 0.1 wt% lecithin, 2 wt%-5 wt% of Arabic gum, an active ingredient, and 63.9125 wt%-97.9 wt% of a solvent: and
homogenizing the mixture at 300 bar-400 bar to form a liposome suspension, wherein the liposome suspension comprises a plurality of liposomes,
wherein the solvent is water, and wherein the active ingredient is vitamin C.

X) Claim 2 is proposed to be cancelled without prejudice or disclaimer.

X) Claim 3 is proposed to be amended in the following manner:
Claim 3 (Proposed Amendment): The preparation method according to claim 1, where the [[ ]] active ingredient is present in the mixture at 5-30 wt%.

X) Claim 4 is proposed to be cancelled without prejudice or disclaimer.


X) Claim 5 is proposed to be amended in the following manner:
Claim 5 (Proposed Amendment): The preparation method according to claim 3, wherein [[ ]] the active ingredient is present in the mixture at 10 wt%.

X) Claim 6 is proposed to be cancelled without prejudice or disclaimer.

X) Claim 7 is proposed to be amended in the following manner:
Claim 7 (Proposed Amendment): The preparation method according to claim 1, wherein the step of providing the mixture comprises: 
stirring 0.1 wt% of lecithin, 2 wt%-5 wt% of Arabic gum, active ingredient, and 63.9125-97.9 wt% of the solvent to form a premixed solution; and 
filtering the premixed solution through an 80-mesh sieve to form the mixture.

X) Claim 8 is proposed to be allowed without further amendment.

X) Claim 9 is proposed to be allowed without further amendment.

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): The preparation method according to clan 1, wherein each [[ ]] liposome has a hollow spheric structure.


Reasons For Proposed Amendments
The examiner has suggested the proposed amendments in order to overcome the above-applied rejection under 35 U.S.C. 112(a). The instant specification appears to enable a method of making a liposome in the case wherein the active ingredient is Vitamin C and the solvent is water. This is because such an example has been set out in the specification and has been shown to be in the form of a liposome rather than an emulsion. As such, the intention of the proposed examiner’s amendment is to limit the claim to subject matter that is clearly enabled by the instant specification.


Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612